Dismissed and Memorandum Opinion filed March 19, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00840-CV

                     JOSEPH VILLAGOMEZ, Appellant

                                        V.
                      ANNABELLA RAMIREZ, Appellee

                   On Appeal from the 240th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-DCV-196737

                 MEMORANDUM                      OPINION


      This is an attempted appeal from the trial court’s ruling affirming the ruling
of the associate judge. The clerk’s record before this court contained no signed
order. A supplemental clerk’s record was ordered and filed by the Fort Bend
County District Clerk. The supplemental record contains an affidavit averring that
the order is not part of the case file and the ruling was made by docket entry. The
record contains a copy of the docket sheet and it reflects an entry, signed by the
trial court, stating “Judge Ruiz’s ruling of 6-26-2012 is affirmed.”

      An unsigned docket entry is not a final judgment or appealable order. See
Frank v. Brittany Square Apartments, No. 14-09-00288-CV, 2009 WL 4810297
(Tex. App. -- Houston [14th Dist.] Dec. 15, 2009, no pet.) (mem. op); Bryan v.
Watumull, 230 S.W.3d 503, 507 n.2 (Tex. App. -- Dallas 2007, pet. denied).
“Docket sheet entries reflecting the trial court’s rulings do not invoke our
jurisdiction.” Kirven v. Hamilton, No. 05-11-00627-CV, 2012 WL 1622343 (Tex.
App. -- Dallas May 8, 2012, no pet.) (mem. op.).

      On January 8, 2013, the court notified appellant of its intent to dismiss the
appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a). Appellant’s response
fails to demonstrate that this court has jurisdiction to entertain the appeal.
Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM




Panel consists of Justices Frost, Brown, and Busby.




                                          2